Metcalf, J.
The policy in this case is, in terms, made under the conditions and limitations expressed in the defendants’ by-laws, the eleventh article of which declares, among other things, that “when a subsequent insurance shall be made, by any other company or person, on property insured at this office, without the consent of the president or secretary, in writing, and according to the terms in such consent expressed, it shall annul the policy.” The plaintiff procured a subsequent valid insurance at another office, without the consent or knowledge of the defendants, or of their president or secretary. And this annulled the policy now in suit. See Carpenter v. Providence Washington Ins. Co. 16 Pet. 495, and 4 How. 224; Clark v. New England Mutual Fire Ins. Co. 6 Cush. 342. The plaintiff’s suggestion, that a policy, procured by him as a renewal of a former policy, or as a substitute for it, is not within the meaning and effect of the defendants’ by-laws, seems to us to be groundless.

Judgment for the defendants.